Citation Nr: 1216157	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  12-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to special monthly pension (SMP) on account of need for aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge, sitting in Portland, Oregon.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks a SMP based on the need for the aid and attendance of another person on a regular basis.  Review of the record reveals that he is not service-connected for any disability.  Although pension benefits have been awarded, his nonservice-connected disabilities are all rated as noncompensable, but for diabetes mellitus, Type II, which is rated at 60 percent.

A veteran is in need of regular aid and attendance if he is helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. § 3.351(b) (2012).  A veteran will be considered in need of regular aid and attendance if he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under certain criteria in VA regulations.  See 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) (2011). 

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to show factual need for aid and attendance include the inability of the veteran to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2011).

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the veteran's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  See 38 C.F.R. § 3.352(a) (2011); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Veteran was last afforded an aid and attendance examination in May 2009.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for Housebound Status or permanent need for regular Aid and Attendance, VA Form 21-2680.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims file and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination. 

The report of examination should include a detailed account of all criteria for which the Veteran is bedridden, housebound and/or shows a factual need for aid and attendance such as: the inability to dress or undress himself; to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment. 

A rationale for all opinions must be provided.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, review the claims file to ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinion requested, it must be returned for corrective action.  See 38 C.F.R. § 4.2 (2011); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

3.  Following the above, readjudicate the Veteran's claim for SMP.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



